Citation Nr: 1512345	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Southeast Texas Solders Advocate


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter




ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.  He died on December [redacted], 2005.  

This matter is on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.

The appellant has submitted additional evidence since the most recent adjudicative decision by the RO.  However, at her hearing before the Board in December 2014, she stated her intent to waive her right to RO review.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1. The Veteran died on December [redacted], 2005; the primary cause of death was hepatic failure, with esophageal and liver cancer listed as underlying cases of death, and with respiratory cancer of the trachea and larynx listed as another significant condition contributing to death.  

2. At the time of the Veteran's death, service connection was not established for any disorder.

3. The causes of the Veteran's death were not shown in service or many years after service, and are either not related to service or to toxic herbicide exposure or, in the alternative, are were not shown based on the evidence of record.  


CONCLUSION OF LAW

The causes of the Veteran's death were not related to a disability incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3,404, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

The Veteran served in the Navy from June 1962 to August 1966, almost all of which was as an engineman on board USS REHOBOTH (AGS-50), a Navy survey ship.  He died on December [redacted], 2005.  According to his death certificate, the primary cause of death was hepatic failure with esophageal and liver cancer listed as underlying causes of death.  The death certificate was amended in April 2010 to include respiratory cancer of the trachea and larynx as another significant condition contributing to death.  

The appellant, as the Veteran's surviving spouse, argues that the Veteran's cancer was the result of his exposure to toxic herbicides and asbestos while in service.  

In order to establish service connection for the cause of the Veteran's death, the evidence show that a disability which was incurred in or aggravated by active duty service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is one not inherently related to the principal cause, but that it contributed substantially or materially; combined to cause death; or assisted in the production of death.  Significantly, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs are given careful consideration as a contributory cause of death, despite being unrelated to primary cause, due to debilitating effects and general impairment of health that such processes may cause.  38 C.F.R. § 3.312(c)(3).  In all cases, VA must consider whether the evidence indicates that a service-connected condition was of such severity as to have a material influence in accelerating death.  For example, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2014).

After a review of the evidence of record, the Board determines that service connection for the cause of the Veteran's death is not warranted.  As an initial matter, the Veteran was not service connected for any disabilities at the time of his death.  As such, the only aspect of the appellant's claim for consideration is whether the cause of the Veteran's esophageal, liver or other cancers indicated in his death certificate should have been service-connected based on the evidence of record.

With regard to the appellant's assertions that the Veteran was exposed to toxic herbicides in service, VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and, as is relevant here, respiratory cancers. Service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

VA regulations require a veteran to have actually set foot within the land borders of Vietnam in order for toxic herbicide exposure to be presumed.  As such, for in order for the presumption to apply to Navy personnel, there must be some evidence that the Veteran disembarked in the Republic of Vietnam, or that his or her ship either operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rev'g Haas v. Nicholson, 20 Vet. App. 257 (2006).

In this regard, VA's Compensation & Pension (C&P) service has continually updated a non-exhaustive list of U.S. Navy ships that have operated in the inland waterways of Vietnam.  This list reflects that REHOBOTH conducted a hydrographic survey of the Mekong River Delta area during December 1965.  

As the Veteran was on board REHOBOTH at that time, he is presumed exposed to toxic herbicides while in service.  

Nevertheless, service connection is not warranted on this basis for two reasons:  First, while the Veteran has been diagnosed with esophageal and liver cancer, neither of these is one of the disorders listed in 38 C.F.R. § 3.309(e).  While this section also does not include any sort of liver cancer or liver disease, service connection for the cause of the Veteran's death is not warranted on that basis either.  

Next, while respiratory cancer is one of the diseases listed in 38 C.F.R. § 3.309(e), there is simply no clinical evidence that the Veteran ever had cancer to the larynx, trachea or other parts of the respiratory system.  It is true that "respiratory cancer of the trachea and larynx" was a mentioned on the amended report, as noted above.  However, the Board is not required to accept this as dispositive evidence that he actually had this disorder.  

Here, the fact that this disorder was added to the death certificate is wholly unsupported by the clinical evidence of record prior to the Veteran's death.  Simply stated, the post-service medical records, which are detailed, simply do not indicate that existence of this problem.  Moreover, even if one were to presume that the Veteran was at one point diagnosed with a respiratory disease, it is clear from the record that the origin of the Veteran's cancer was in the esophagus and metastasized to other parts of the body.  As such, there would have been sufficient evidence to rebut the presumptions of 38 C.F.R. §§ 3.307 and 3.309 even if respiratory cancer had been shown.    

As a consequence, while the Board recognizes that the Veteran was exposed to toxic herbicides while in service, neither esophageal cancer nor liver cancer are disorders which are presumed related to such exposure.  Moreover, while respiratory cancer is a disease which may be presumed related to toxic herbicide exposure, there is no clinical evidence that the Veteran ever had this disease, except for a death certificate that was amended 5 years after his death for reasons that are ambiguous.  While this report provides evidence in support of this claim, the post-service evidence provides highly probative evidence against the claim, outweighing this report's findings.    

Therefore, service-connection for the cause of the Veteran's death is not warranted on toxic herbicide exposure.  

Next, although service connection is not warranted on a presumptive basis based on toxic herbicide exposure, the Veteran is not precluded from also establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

As part of this claim, the appellant has also alleged that the Veteran cancer may have been due to asbestos exposure.  The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (February 4, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2014).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

In this case, the Board is willing to concede that the Veteran was exposed to asbestos while serving in the Navy.  However, after reviewing the evidence of record, the Board determines that service connection for the cause of the Veteran's death is still not warranted.  First, the service treatment records do not indicate any complaints or treatment for an esophageal, liver or respiratory disorder.  In fact, his separation physical examination in August 1966 fails to document any complaints related to such disorders.  

Indeed, none of these disorders were observed until February 2005, where the Veteran reported to a treatment clinic complaining of difficulty swallowing and esophageal pain.  Subsequent testing in March 2005 diagnosed him with adenocarcinoma of the esophagus with "extensive metastases involving, the liver, adrenal gland, and periaortic lymph nodes."  

The Board emphasizes that this first indication of these disorders is approximately 39 years after he left active duty.  Moreover, neither the appellant nor the Veteran asserted that such symptoms have endured since that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, although service connection can also be established when there is evidence of a medical nexus between active duty service (including his asbestos exposure) and causes of the Veteran's death, there is no clinical evidence to establish such a relationship here.  Specifically, no treating professional has suggested such a relationship nor has any physician provided an opinion that such a relationship exists.  In fact, while he was living, the Veteran never claimed such a relationship.

While the Board has also considered the appellant's statements that the causes of the Veteran's death are related to his active duty service, she is not competent to make such medical conclusions.  It is true that lay evidence can be "competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the appellant is not competent to provide testimony regarding the etiology of the causes of the Veteran's death.  See Jandreau, 492 F.3d at 1377, n.4.  Because malignant cancers are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the causes of the Veteran's death are found to lack competency.
In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the appellant were provided notice letters informing her of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the appellant.  While this case was not forwarded to a VA examiner for an opinion, VA opinions are not required as a matter of course in every disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Here, the Board has concluded that there is sufficient evidence to adjudicate the claim without such an opinion and, as a consequence, obtaining a VA opinion would only unnecessarily delay resolution.  There is simply no basis in the post-service treatment records to indicate the death is related to service.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


